Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Final office action is in response to the application filed on March 28, 2017, the amendments to the claims filed on January 10, 2020, and the response to the Non-Compliant amendment filed on July 23, 2010.  It is noted that the Examiner in this case has changed as of this action.

Abstract
The abstract of the disclosure is objected to because of the figure references in parenthesis.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28-45 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The preamble of claim 28 sets forth a device claim, similarly recited in claims 29-45.  However, it is unclear how the device of claim 28 functions when the "device" is only recited in its broadest sense.  Specifically there is no specific structure set forth delineating exactly what accomplishes the steps of the claim.  It is unclear if applicant is seeking to claim every possible device that could perform the steps of claim 28, or if applicant is seeking to claim a specific device.  Appropriate correction is required.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 28-47 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claims 28-47 are directed to a system, method, or product which are/is one of the statutory categories of invention.  (Step 1: YES).

The Examiner has identified independent method Claim 47 as the claim that represents the claimed invention for analysis and is similar to independent system Claim 28 and product Claim 46.  Claim 47 recites the limitations of a warning method comprising: when a price of a trading object is changed from a first price to a second price, extracting, from web page information, price related text or image information from content displayed on a web page for trading the trading object, the price related text or image information indicating, suggesting, or implying a previous price of the trading object or a current price of the trading object, or indicating a price difference between the previous price and the current price; making a first determination that there is a first contradiction in the price related text or image information from the content displayed on the web page (i) when the previous price of the trading object indicated, suggested, or implied by the extracted price related text or image information is different from the first price, (ii) when the price difference indicated by the price related text or image information is different from a price difference between the first price and the second price, or (iii) when the current price indicated, suggested, or implied by the extracted price related text or image information is different from the second price; giving a warning for the first contradiction when the first determination is made; and updating a commercial price described in a price display part of the web page based on the second price and update the web page with new price related text or new image information obtained in response to the warning, the new price related text or the new image information being based on the second price.

These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  Updating a commercial price recites a fundamental economic practice.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  The memory in Claim 47, the memory and processor in Claim 28, and the memory in Claim 46 is just applying generic computer components to the recited abstract limitations.  The making a first determination and updating a commercial price in Claims 46 and 47 and the extraction code, determination code, warning code, and updating code in Claim 28 appears to be just software.  Claims 28 and 46 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract)

This judicial exception is not integrated into a practical application. In particular, the claims only recite memory in Claim 47, the memory and processor in Claim 28, and the memory in Claim 46. The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claims 47, 28, and 46 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See Applicant’s specification para. [0023, 0139] about implantation using general purpose or special purpose computing devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Thus claims 47, 28, and 46 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  

Dependent claims 29-45 further define the abstract idea that is present in their respective independent claims 47, 28, and 46 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 29-45 are directed to an abstract idea.  Thus, the claims 28-47 are not patent-eligible.

	
With respect to claims 28-45, data structures not claimed as embodied in computer-readable media are descriptive material per se and are not statutory because they are not capable of causing functional change in the computer.  See, e.g., Warmerdam, 33 F.3d at 1361, 31 USPQ2d at 1760.  Such claimed data structures do not define any structural and functional interrelationships between the data structure and other claimed aspects of the invention which permit the data structure’s functionality to be realized.  In the instant claims, the claims are drawn to a system, yet there is no structure actually defining what the system encompasses, and therefore the claims are considered to be non-statutory.

Response to Arguments
Applicant’s arguments with respect to claim(s) 28-47 have been considered but are moot because arguments do not apply to the current rejection.

	Applicant’s arguments regarding the 35 USC 101 rejection of record (Remarks, pages 15-23) have been fully considered, however they are not persuasive.  

Applicant’s arguments that the claims are similar to those found statutory in a PTAB decision (Remarks, pages 19-22), are acknowledged, however PTAB decisions do not represent Office Policy. PTAB decisions are not precedential and therefore, arguing PTAB decisions is not persuasive. Furthermore, PTAB decisions are specific to the fact pattern of the particular case and are therefore not applicable to the other applications.

Applicant’s arguments that the claims of the present invention are analogous to those of McRo (Remarks, pages 21-22), are not found persuasive. In McRo, the court examined the specification, which described the claimed invention as improving computer animation through the use of specific rules, rather than human artists.  Further, the court indicated that it was the incorporation of the particular claimed rules in computer animation that “improved [the] existing technological process”, unlike cases such as Alice where a computer was merely used as a tool to perform an existing process. The present case is different: the focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools.

Applicant’s arguments that the claims are analogous to those found statutory in DDR, (Remarks, pages 21-22), are not found persuasive.  The claims in DDR were rooted in computer technology because they modified the way the internet functioned to address a problem that was created by the invention of the internet.  DDR dealt with a problem unique to the Internet whereby owners of one web site did not want to redirect users away to a different web site.  The claimed solution in DDR created a hybrid web page incorporating look and feel elements from the host web site with commerce objects from the third-party web site.  This feature, which was neither a generic computer function nor a conventional network operation, qualified as an inventive concept.  But Applicant’s claims do not address redirecting problems unique to the Internet and do not use hybrid web sites.  So DDR has no applicability.  

Applicant’s arguments regarding the Berkheimer memo (Remarks, pages 22-23), are acknowledged, however they are not persuasive.  Specifically, the examiner has not used the “well-understood, routine, and conventional” rationale in the 35 USC 101 rejection, as advanced above.  Further, per the October 2019 Guidance, “If the examiner concludes the disclosed invention does not improve technology, the burden shifts to the applicant to provide persuasive arguments supported by any necessary evidence to demonstrate that one of ordinary skill in the art would understand that the disclosed invention improves technology. Any such evidence submitted under 37 CFR 1.132 must establish what the specification would convey to one of ordinary skill in the art and cannot be used to supplement the specification[.]”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY M MAGUIRE whose telephone number is (571)272-6039.  The examiner can normally be reached on Monday to Friday 8:30 to 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571) 270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Lindsay Maguire
3/24/21
/LINDSAY M MAGUIRE/Primary Examiner, Art Unit 3693